Citation Nr: 1730047	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), to include short term memory loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served in the Georgia Army National Guard and had a period of active duty service from September 1990 to May 1991 during the Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently with the RO in Atlanta, Georgia. 

The Board remanded the case in April 2015 to afford the Veteran a VA examination in connection with his claim for service connection for a traumatic brain injury; such was accomplished and the case has since returned to the Board for further appellate consideration. 


FINDING OF FACT

The Veteran does not have a current diagnosis of a traumatic brain injury or residuals thereof. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for a TBI or residuals thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that subsequent to the Board's April 2015 remand, the Veteran was afforded a VA examination with regards to his service connection claim for TBI.  The Board finds the examination report and associated opinion to be adequate for VA purposes. 

Service Connection - Applicable Laws and Regulations 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Analysis

The Veteran asserts that he sustained a TBI when he was exposed to live ordnance after a scud alert in November 1990.  The record, however, does not reveal that the Veteran has met the threshold element of any service connection claim, namely a current disability.  

The current record fails to show a diagnosis of a TBI or residuals thereof.    

The Veteran was afforded a VA compensation examination in April 2016, and the examiner concluded that the Veteran does not have a current diagnosis or any objective findings that would lead to a diagnosis of TBI or residuals thereof.  Specifically, the examiner noted that the Veteran has very significant mental health issues and any symptoms that the Veteran attributes to TBI are directly related to his service-connected PTSD.  The Board notes that the examiner who conducted the Veteran's PTSD evaluation in February 2015 also concluded that the Veteran does not have a diagnosis of TBI.  The Veteran's outpatient records also do not show a diagnosis of a TBI.  

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board concludes that the Veteran has not presented competent evidence showing that he has a current TBI.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms and signs of short-term memory loss, disorganization and headaches; however, his lay statements are not competent to establish that he has a current TBI disability, as he is not shown to be competent to render a medical diagnosis.  Moreover, the record reflects that his complaints of memory loss, disorganization, and headaches are attributed to, and are being compensated for by his receipt of service connection for posttraumatic stress disorder (PTSD).  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).




	(CONTINUED ON NEXT PAGE)

For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim, and it therefore must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a traumatic brain injury (TBI), to include short term memory loss, is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


